internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-119361-98 date date corporation x corporation y business j business k a b c d e f state g state h date n plr-119361-98 this is in response to a letter dated date in which a ruling is requested as to the federal_income_tax consequences of a proposed transaction the information submitted is summarized below the taxpayer corporation x is a state g corporation engaged in business j it has a taxable_year ending april 30th and uses a cash_method_of_accounting corporation x has one class of voting common_stock outstanding it has incurred substantial net operating losses in prior taxable years corporation y is a state h corporation engaged in business k it is a calendar_year taxpayer and uses an accrual_method of accounting corporation y has outstanding two classes of stock which are voting common_stock and non-voting common_stock corporation x has three shareholders -- a b and e a and b are married and e is b’s sibling prior to date which is within the testing_period as defined in sec_1_382-2t of the temporary income_tax regulations the shareholders of corporation x were a and b on date a and b sold a portion of their shares of corporation x to e the sale the taxpayer represents that the sale did not result in an ownership_change as defined in sec_382 of the internal_revenue_code the code the shareholders of corporation y are c d e and f b d and e are siblings and c is their father f is e’s daughter although some of the corporation y shareholders hold all or part of their corporation y shares in trusts it has been represented that these shareholders are considered to be the owners of such shares pursuant to sec_318 and subpart e of part i of subchapter_j of the code to achieve efficiencies of operation with respect to the business activities of corporation x and corporation y the taxpayer proposes to merge corporation x with and into corporation y pursuant to the laws of state h the merger the taxpayer represents that the merger will qualify as a reorganization described in sec_368 sec_1_382-2t provides that an individual and all members of his family described in sec_318 shall be treated as one individual this provision remains applicable to the merger despite sec_1_382-2t which limits application of the one individual rule as to a family_member who does not actually own five percent of the corporation's stock because of the corporations’ actual knowledge of the relationship existing between a b c d e and f see sec_1_382-2t pursuant to sec_318 there are ten families involved in the proposed transaction c and each of his children individually c and his children collectively and c together with his children and his granddaughter all constitute families making five families the remaining five families are c and his children and his daughter’s husband b and her husband e and his daughter c and his daughter and plr-119361-98 her husband and c with his children his daughter’s husband and his granddaughter each of these families is treated as one individual who is a 5-percent_shareholder see sec_1_382-2t sec_1_382-2t provides that if an individual may be treated as a member of more than one family and each family that is treated as one individual is a 5-percent_shareholder then such individual shall be treated only as a member_of_the_family that results in the smallest increase in the total percentage stock ownership of the 5-percent shareholders on the testing_date and shall not be treated as the member of any other family among the families described above the family that will result in the smallest increase in the total percentage stock ownership of the 5-percent shareholders on the date of the merger is c together with his children and his granddaughter -- that is b c d e and f the family before the sale on date the family owned of corporation x’s stock after the merger the family will own n of the corporation y’s stock consequently the family’s ownership of corporation y will have increased by less than percentage points over their ownership of corporation x before the sale since the sale on date the family has owned more than of corporation x’s stock after the merger the family’s ownership of corporation y will have increased by less than percentage points over their ownership of corporation x after the sale but prior to the merger based solely on the information and representations submitted we rule as follows the merger will not result in an ownership_change as defined in sec_382 based on ruling the net operating losses of corporation x available to offset the post-merger taxable_income of corporation y will not be limited as a result of the merger no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings we specifically express no opinion as to whether the sale resulted in an ownership_change whether the merger will qualify as a reorganization under sec_368 a a or whether shareholders of corporation y who hold shares in trusts are considered to be the owners of such shares pursuant to sec_382 and subpart e of part i of subchapter_j of the code the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to the applicable federal_income_tax plr-119361-98 return of the taxpayer in accordance with the power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by michael j wilder assistant to the chief branch
